BLODGETT, P. J.
Heard upon motion of petitioner for commutation.
The Court is satisfied from the evidence that the petitioner is wholly incapacitated from pursuing his ordinary occupation and that the payments should he commuted.
Petitioner, a teamster, while in the course of his employment suffered an accident by falling through a manhole and was permanently injured. There was testimony that an operation would probably he fatal at his age.
According to life tables submitted, the gross sum due upon commutation would be $3,200.
Order may be entered commuting the future payments of compensation for a lump sum of $3,200.